BERMAN, District Judge.
Counsel for the parties are requested forthwith to “meet and confer” (by phone or in person) in order to develop a joint list of 3-6 independent experts, i.e. mutually acceptable, who might assist a Special 'Master, appointed pursuant, to Federal Rule of Civil Procedure 53, in the development of a redistricting plan for the State of New York, dividing the State into twenty-nine congressional districts in accordance with the 2000 federal census and applicable law. '
Because time is of the 'essence, such joint list, along with the experts’ curriculum vitae and credentials, shall be submitted to each of the three-judge court members no later than 4:00 p.m. on Monday, April 29, 2002. '